Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14-26 are pending, with claims 14-22, 25, and 26 being examined, and claims 23 and 24 deemed withdrawn. Claims 1-13 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 3/3/2020, 5/11/2020, and 6/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because Fig. 2 shows rack 109c, but Fig. 2 is described in [0036] of the instant Specification has having rack 109b. Further, Fig. 2 does not include specimen conveying systems 118b-1, 118b-2, and 118b-3, or linear conveying track 114b described in [0036] of the instant Specification, among other elements designated by reference numbers. Further, Fig. 3 shows rack 109b, but is described in [0039] of the instant Specification as having rack 109c. Still further, Fig. 3 does not include specimen conveying systems 118c-1, 118c-2, and 118c-3 described in [0039] of the instant Specification, among other elements designated by reference numbers. It appears that Figs. 2 and 3 were mistakenly switched in the drafting of the instant application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
	Claim 16, Ln. 2 recites, “The first alignment portion…”. However, the word “The” in the above term appears to be incorrectly capitalized.
	Claim 17, Ln. 2 recites, “The first alignment portion…”. However, the word “The” in the above term appears to be incorrectly capitalized.
	Appropriate correction is required.
Claim Interpretation
The limitation “a measuring unit” present in claim 14 has been interpreted as any device that is capable of measuring, such as a sensor or detector.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a specimen container conveying unit which conveys…” in claims 14, 22, 25, and 26, “a reaction unit which promotes a reaction…” in claim 1, “a first alignment portion that aligns….” In claim 1, and “a second alignment portion that aligns…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0048], [0092], and Fig. 6A of the Pre-Grant Publication of the instant Application, US 2020/0209272 A1 (Okusa et al., hereinafter “Okusa”) teach the specimen container conveying unit being a conveyor belt or a turntable. For purposes of examination, the examiner will interpret the specimen container conveying unit to be a conveyor belt or turntable, and equivalents thereof. [0041] and [0045] of Okusa teaches the reaction unit being an incubator or a thermostatic tank. For purposes of examination, the examiner will interpret the reaction unit to be an incubator or a thermostatic tank, and equivalents thereof. [0094] of Okusa teaches the first alignment portion being a hole or a pin. For purposes of examination, the examiner will interpret the first alignment portion to be a hole or a pin, and equivalents thereof. [0094] of Okusa teaches the second alignment portion being a hole or a pin. For purposes of examination, the examiner will interpret the second alignment portion to be a hole or a pin, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14, Ln. 11 recites, “a housing in which each of the units is mounted”. However, it is unclear from this limitation whether each unit has a separate housing, or whether there is a single housing that holds each of the units. Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as meaning that either each unit having a separate housing, or a single housing that holds each of the units.

Claim 14, Lns. 12-13 recite, “a first alignment portion that aligns the specimen container conveying unit”. However, it is unclear what the specimen container conveying unit is aligned in relation to. Further clarification is needed.

Claim 14, Ln. 14 recites, “a plurality of types of specimen container conveying units”. The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). For purposes of compact prosecution, the above limitation has been examined as specimen container conveying units that have a different mode of operation, function, or dimensions.

Claim 14, Lns. 14-15 and Lns. 17-18 contain similar issues regarding the use of the term “types of specimen container conveying units”, and are similarly rejected.

Claim 14, Lns. 17-20 recite, “even when any specimen container conveying unit is provided among the plurality of types of specimen container conveying units, the alignment is performed by the first alignment portion and the second alignment portion, and thereby a position where the first track and the second track intersect is the same”. However, it is unclear what features are present to ensure that the position where the first track and second track intersect is the same. Therefore, claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the features that are present to ensure that the position where the first track and second track intersect is the same.
Claim 20 recites, “a plurality of combinations of the pin and the hole”. However, it is unclear what the term “a plurality of combinations” means. Does the scope of the claim extend to combinations of a first and second hole together/a first and second pin together, or does each combination need to be a pin/hole combination? Further, if the scope of the claim does extend to combinations of a first and second hole together/a first and second pin together, then it is unclear how the combinations would function to align the conveying units. For purposes of compact prosecution, the above limitation has been examined as a plurality of pin/hole combinations.

Claim 21 recites, “each of the first alignment and the second alignment portion”. However, claim 20, which claim 21 depends from, recites a plurality of combinations of the pin and the hole, and claim 16, which claim 20 depends from, recites that the first alignment portion is the pin, and the second alignment portion is the hole. Therefore, it is unclear in claim 21 which of the first alignment and second alignment portions of the plurality of combinations is being referred to. For purposes of compact prosecution, the above limitation has been examined as, “each of the first alignment and the second alignment portion of the plurality of combinations”.

Claims 15-19, 22, 25, and 26 are rejected as depending on a rejected claim.


Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 would be allowable for disclosing an automatic analyzer comprising: 
	a specimen container conveying unit which conveys a specimen container along a first track; 
	a reaction unit which promotes a reaction of a specimen in a reaction container installed in the reaction unit; 
	a specimen dispensing unit which extends vertically, moves along a second track that intersects the first track, sucks a specimen from a specimen container positioned at a predetermined specimen suction position and has a nozzle that discharges the specimen into the reaction container installed in the reaction unit; 
	a measuring unit which measures a reaction solution in the reaction container, and 
	a housing in which each of the units is mounted, wherein 
	the housing includes a first alignment portion that aligns the specimen container conveying unit, the specimen container conveying unit is configured to be exchangeable with a plurality of types of specimen container conveying units and has a shape common to the plurality of types of specimen container conveying units, and a second alignment portion that aligns the specimen container conveying unit with the first alignment portion, and 
	even when any specimen container conveying unit is provided among the plurality of types of specimen container conveying units, the alignment is performed by the first alignment portion and the second alignment portion, and thereby a position where the first track and the second track intersect is the same.
Ohishi et al. (US Pat. No. 6,019,945; hereinafter Ohishi; already of record on the IDS received 3/3/2020), considered to be the closest prior art of record, Kitagawa et al. (US Pub. No. 2011/0076194; hereinafter Kitagawa; already of record on the IDS received 3/3/2020), Schorno et al. (US Pub. No. 2006/0083660; hereinafter Schorno; already of record on the IDS received 3/3/2020), and Kadota et al. (US Pat. No. 5,207,986; hereinafter Kadota; already of record on the IDS received 3/3/2020) teach an automatic analyzer similar to that claimed. However, Ohishi, Kitagawa, Schorno, and Kadota do not teach, either alone or in combination with the prior art, a specimen container conveying unit that conveys a specimen container along a first track, a specimen dispensing unit that moves along a second track intersecting the first track, and a housing including a first alignment portion and a second alignment portion, where the specimen container conveying unit is configured to be exchangeable with a  plurality of types of specimen container conveying units all having a common shape, where even when any of the specimen container conveying units is used, the alignment performed by the first and second alignment portion causes a position where the first track and second track intersect to be the same.
Specifically, Ohishi does not teach that the first track and the second track ever intersect. The first track of the specimen container conveying unit, (i.e. the track formed by conveyor 20 in Fig. 1) does not intersect with the second track of the specimen dispensing unit (i.e. the track of sample pipetter 48B shown in Fig. 3). In order for the sample pipetter to dispense sample into a sample rack, it is taken off of conveyor 20 and placed on sampling line 75, which is part of the analyzer module (see Col. 3 Lns. 19-42, Col. 6 Lns. 5-23, Col. 10 Lns. 31-43, Fig. 1 at sampling lines 4A to 4G and conveyor 20, Fig. 3 at sample pipetter 48B, and Fig. 4 at sampling line 75, which is separate from conveyor 20). Therefore, the first track and second track never intersect, let alone always intersect at the same position even when a specimen container conveying unit is exchanged with another specimen container conveying unit of a plurality of types of specimen container conveying units having a common shape.
The remainder of the prior art is silent on this feature as well.
Claims 15-22, 25, and 26 would be allowable because they depend on claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./				/JILL A WARDEN/Examiner, Art Unit 1798                 Supervisory Patent Examiner, Art Unit 1798